Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 1 of 12 Pageid#:
                                  14241




                              United States Distrièt Court                         R-    aATA= u.s.Dem m eœ aT
                                                                                                     FIl2 .VA..                '
                                                                                                         D
                              W ejtein Distfict ofVirginia
                              .
                                      ' T
                                        .
                          '
                                  j
                                                                                        MAY'21 2222
                                                                                          . ..
                                                                                          .                           ''



                                                                                    rz xrw       .       .    '
                                                                                                                  .
                                                                                                                           .




                                                                                                 )
 JAMZSNICHOLASqOW INGTON
  .
        '
                      .
                                  '         .   .




PETITIONER,                                         )

M.                                                  ) No.DVAW -11-8-CR-00Q025-06

UNITED STATESOFAM ERICA )HonorableJudgeJamesP.Jones

RESPONDENT                                          )




              M otion forCom nassionate Release/Reduction in Sentence



B'
 efore the courtis petitionçr's pro se m otion forcom passionate

release/reduction insentence under18U.S.C.j3582(c)(1)(a).



            On m otion ofthe directorofthe B.O.P.,a sentencing courtunder18

            U.S.C.j3582(c)(1)(a)may reducetheterm ofimprisonmentofah

            inm ate sentenced underthe Com prehensive Crim e Act of1989. The

            Bureau usesthe 18 U.S.C.j(c)(1)(a)in particularlyextraordinaryand
                                                                                          1)page
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 2 of 12 Pageid#:
                                  14242



            com pellingcircum stancesw hich could nothave beenföreseeh by thq

            courtatsentencing.




      2. ExtraordinaryAnd Com pelling Circum stances

            As provided in the FirstStep Act,forcom pelling and extraordinary
                                  J
            circum stances,lam jeekihg release dueto the currentpandem icofthe

            Coronavirus/covid-19.Currenily,therehave beeh4189ihmates

            infêcted and 399 guards,w ith 48 deathsasofM ay 12,2020.



      3. Istrongl: feelthatthe B.O.P.isnotequipped norprepared to safely

            dea'
            .
               lw ith this pending pandem ic. Therè are no bleach sanitizesj,np

            alcoholbased(60%)hand sanitizerstationsn6rânysold on Commissary
            ashighly recom m endid by the'CDC.W e have sm all4'w alkways
        '

            betweenourdorms/cubiclesand betwëenourbunksinthe ''R''Unit,
                                                  .   .               l
                                                                      ;
                                                                                  !
            currently reside in. This unit house's 100 inm atesw hich prevents aII.
                                                                                  !
                                                                                  !
                                                                                  '

                                                                                  i
                    .


            spacing and m itigation requireiàentsofthe CDC.'The ''R''Unitwas

            previouslyshutdow n ih 2018. Unit''R''isdirectly overthe ''kitchen'?

            food service area and isa fire hazard. Ifthe kitchen w ere to catch fire in
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 3 of 12 Pageid#:
                                  14243



         the m iddle ofthe nightw hile âIIof usare Iocked into our''R''Unit,fnore

         than likely m any ofusw ould pêsish in the fire.



      4. InearlyAprilofthisyear,theU.S.S.AircraftCarrierYheodore Roösevelt

         reported thatithad som e serious cases ofthe Covid-lg virus on board

         theship.önthe initialrequestfordockingto the U.S.NavalCom mand
                                                            ..              (
                                                                            i
         37 sailorswere infected.The nextday on a Thursdaythe num berofl
                                                                       :

         infectionshadgrown rapidlyto 71,thenextday(Friday),theCpkid-lg
         virusinfectionshad reached 93.Bythe time the ship docked in Gklam

         on Saturday,ithad 230 infecteà soldiers.The Captain ofthe ship

         reported circum stancesvery sim ilarto w hatw e experience ëvèryday

         here ihthe B.O.P.AsofM ay 1st,over955 m en arê now infected w ith

         the Coronavirus.


                                                                     '!
      5. ManyCDCexperts,doctors,Iocal,state,andfederalbfficialsadmittthat

         the current'prisonsandjails,w hich have rejtrictionson possession pf

         alcoholbasedcleaningsolutionsandhaid sanitizers(whichtheship

         Theodore Roosevelthad plentyof),cöupledwithprohibitiont: utilize
         bleach fordisinfectantpurposesorsprayed forsanitatioh purposes/aII
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 4 of 12 Pageid#:
                                  14244



         create an atm osphere forthe inm ates thatis nothing m ore than a

         ''petri-dish''forspreading the Covid-lg vlqklsvery rapidly,asW e have,

         already seen.throughoutstate prisons and federalprison facilities.



      6. The Chief Doctor,Ross M acDonpld ofRikers lsland on A pril1!t,sentan

         unsettling w arning to Iaw enforcem entsaying thatitis unlikely.that
                                                                    .           7
         even ''herculean''effortsby health professionalsinside thqjailcan qùell

         the rapid spread ofthe novelCorônavirusw ithin itswalls. Rikers,Iike

         m any,ifnotàIIprisonbisa publichealth disaster'unfolding before ôur

         very ow n êyes,he wrote; On Twitter,the doctörklsged the city ofNew

         York'sDistriçtAttörhèy to supportthe coitinued'releàse ofvulnekable

         inm ates.A sm allerinm ate population-especially those seniorand older

         prisonersage55and olderhave beenmostimpactedwitithe outbreak
         '


         ofthe virus. The.deaths due to the Covid-lg virus outbreak have
                                                                              :
                                                                              !
                                                                              l
         severely im pacted thbse 60 yea/sand oldir,w ith 70-80% ofthe deayhs

         recorded by the CDC.



         Currently,it is believed the B.O .P.has only relqased few erthan 2,000

         inmatesofthe approxim ately 177,000 thatcurrently existinthe B.U.P.
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 5 of 12 Pageid#:
                                  14245



         sincethepassageofThe CaresAct,whichWasimplementedtothinihe

         prisön populations and to especially release vkllnerabl: prisonersih

         hopesofattaining à better''m itlgation''ehvironm entinthe B.O.P.

         There hasbeen much push-backandcontroversiesùetweenthe 3.O.J.
         and the B.O.P.,aswellasAttorney GeneralW illiam Barr'sofficesasto

         exactly whatthe Ianguage intêspretation ofThe CaresActIaw setforth

         by Congress.



      8. Ofcourse aIIofthese reasons no doubtw ere som e ofthe reasonsthat

         theACLU (American CivilLibertlesUnion)suedthè B.O.P.aboutàmonth

         ago claimingtheD.O.J./B.O.P.did not''gofarenough'?inreleaslngof

         vulnerable prisonersto Hom : Confinem eqtpriortb the invasioh into the

         prison systenhofthe Coronavirus,and thisIawsuitwasfiled qven beforè
         '




         thetatestdebadlewiththe D.O.J./B.O.P.changingthecsiteria,andeven
                                                                                :p
                                                                                i
                                                                          1     $
         adding to the Congress Iaw ofcriteria forThe Cares Acteven thoughj

         som e prisoners had been selected to Ieave and had started quaraotine,

         onlyto be broughtbackand told they would noibè released #ueto

         chàngesm ade to the criteria.Thisofcourje only acerbatesthe

         continued criticism thatnot enough m inim um ,non-violent,I()w
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 6 of 12 Pageid#:
                                  14246



         recidivism inmatesw ith potentialhealth problem scontinue.to be

         denied Hom e Confinem ent. In M arion,O hio State Prison,neighbpring

         Kentucky,2100 outof2400 inm ateshave been infected w iththe Cokid-
                                                                       '
                    .

         19 virusdueto'the eircum stanèèsand living coqditiohsprevaleqtand

         noted in this Iettet.'Exupresidentialcandidate and California Senatör
                                                 .'           .

         Kamala Harrisblasted the Departm entofJujtice and the bureau of
                                                                            kl
         Prisonsthis m orning dem anding thatthey im m ediately gelêase Iow risk

         non-violent prisoners before thè Covid-lg killseven m ore prisoners,

         hopingto thin the prisoh population priorto m6le m en dying and being

         infected. Natiohalstàtisticsshow thatNursingHoYes,M eatPacking,

         and Prisônsare w he/e m ore infectionsare taking llace,killing the m ost

         people fronithe Cövid-lg viius. Im ustalso note thqtthe Covid'
                                                                      -lg

         outbreakisaIIaround us.Justin Lexingtoh FCl,atthe BOP,the outbreak

         hasbecom e jignifidantin the pastw eek,and they are only 100 m ilej
                                                                            b
                                                                            !


         f                                                                  j:
          rom Ashland. The Green River'
                                      CorrectionalFacility hâs had a        ''
                                                                             ,

         catastrophicoutbreàk,the jecond largestthusfarih Prisonsdata.In

         otherBOPfacilitiestinroughoutthe U.s.infectionshaveincreasedas
         m uch as1,000 in one B0P alone,Iike itha$in Lonhpqe,California,W here

         itwasnoted thatthe lnstitutioù w asunprepared forthe outbfeakand
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 7 of 12 Pageid#:
                                  14247



         the W arden should be releasing Iow security inm ates to Hom e

         Confinem ent.



      9.CurrentlyFeareunjerafederalmandateuNOTTo yrgysrrxayytywc
         were literallyconfined to ourcubiclesforthe m onth ofApril.ltw ason

         hationalnews(April30th)thatatGilmore B.O.P m eh kept arriving and
                                                          .   .

                                                                                '
                                                                                .
                                                  '
                                                                                :
         being m oved into the facility even afterthe Iockdow n and now yhere arq

         127 inm atesinfected there with Coi
                                           -onavirus.But;again èffectiveApril

         27th#Unicorselected 700 em ployeesio go backto workatthe
                                 .




         Governm ent Office Furniture Factory,w here w e w ere m oved ffom our

         originaldorm s into the ''R''Unit. Bringing together m en fsom every

         dorm atAshlahd FCI,even thôugh w e w ere suppôsed to be Iocked dow n

         withoutanymbvemëntsinourcubièles/cells.Therecohtinuesto be

         very Iittle testing in the BOP,ahd today a S'
                                                     .D.N.Y.FederalJudge blasted
                                                                                (
                                                                                '
         Attorney GeneralW illiam Barr;s'
                             .
                                        failure to im prove conditiohs atthe;
                                                                                :
                                                                                1
                                                      '                     .!
                                                                             BOP
                                                                                :

         fatilitiedaroundthècountry.Atan'
                                        EI.D.N.Y.BOPfacilityonly24tests

         hake been éonducted on the 2400 inm ates,and 11 öfthose 24 tested

         were positive.The FéderalJudge in Ohio osdered Fcl-zlktonto identify

         the837 ''vulnerablè''inmatesandtodevelopahameplan onwhatwas
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 8 of 12 Pageid#:
                                  14248



         to be done to eitherrelease them to Hom e Cönfinem ent,ortransfe/

         them ,also noted thatitw asa violation ôfan inm atêys .s,pyyyayyamryyt
                 ' i                  .                           '    -.
         rights''of 'crueland unusualpunishm ent''to keep inm ates in '
                                                                      such

         cohditions,the sam e cohditionsthatw e are experiencing heie in
         .                                   :4*          .
         Ajhlànd /cl.Absolùtelyno mitigàtionspacingmeasuresà/e pùssibie
                         .                                    '
                                                     ..

         livingfourfeetfrom thê nextinmate. Cùrsently,the BOk haspêrform ed

         2400 Covid-lg tests on inm ates,and 70% ofthose test have com e back

         ''P
           'ositive-''




      10. W hen the CDC listed the criticalareasof ihdividual'
                                                             s m ost susceptible to

         the Coronavirus,therewere(5)criticalareasindatarelâting indeaths
         and infections:



         A. Obesity

         B. Hypertension and heartrelated issues

         C. Asthm a and Iung related ailm ents

         b.Diabetes

         E. Im m une-deficiencies
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 9 of 12 Pageid#:
                                  14249



         Based upon these criticalcriteria the current Iiving cohditions w e reside

         inare notcapable ofmeetingtheCDC required/recommendatipnof

         spacing and m itigation m easuresdue to the 4'aisles spacing and 4'

         clearance from bunk to bunk in the ''R''Unitw here over100 m en are

         currently housed in a unitthatw as previously shutdow n in 2018. Itis

         situated rightovertop ofthe kitchen area and isa majôrproblem ofa

         fire hazard in the event one broke outat nightw hile the m en are lpcked

         aw ay in the unit.
                              .   .             .

         Since my sentenèing yourHonorIhlvetaken m anyvvACE#,classes.inthe

         '
         B*O *P# aIIofw hich w as recom m ended tö m e by m y Counselorand Unit
               #



         Team ,and lcontinue to take courses asw ellw hich helps m e to

         rehabilitate m y Iifek Iam currently signed up forthe HVAC Progràm

         along w ith M ath forW elders,Crim inalThinking,and the Sm art Recovery

         NRDA P Drug Class. Ihave already taken AngerM anagem entand

         SubstanceAbuse Classcom pletingthose successfull#. Ihave had no set-

         backs and have also com pleted ''drug education courses.'' Ihave

         Iowered m:jeturitypointsupopdêfhgsoand am currently
         ''prùgraM m ing''here àtUnicorto earn good time creditstow ardsm y

         Half-W ay House and HoM e Incarce/ation.
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 10 of 12 Pageid#:
                                   14250



          Ihave w orked at UnicorGovernm entOffiee Furniture Factory lincë

          com ingto Ashlahd FCI,w here Icurrentlyw orkasa CNC m achine

          operatorpn the Edge Banding m achine. At Unicorw e ship w orld-w ide

         w ith ISO-9001 InternationalCertification. Ihave Iearned the SAp
                                  '
                    x

         com putersystem w hich isthë w orld Ieaderin
                                      '        .
                              .


          manufacturihg/produttionfaci'
                                      lities.Ihavebee'n incidentfreesince

         entering the B.O .P.and have an exem plary record. Ihave a Hom e

         ConfihementPlanwithaplaceto liveand immediateem plofmentupon
         m y release.
                                                             '
                                           .

         TheCoronavirushasnôw invaded59oftheB.O.P.prisons(122total)
                          '                             ,
                   ,
         with devastating resultsonthe prison popùlation.W ith the cvrrent

         deathtollofover80,000 peojlewith projqctionsestimating130,000
         plus by August,and coupled w ith the know ledge thatthe B.O.P.is not

         capable of protecting those ofus in the B.O .P.based ùpon CDC

         m itigating m easures ofspacing requirem ents,m any m ore deaths'w ill

         occurin the prisdn system . Itakefullresponsibilityformy crim es,but

         you did notsentence m e to a ''death sentence.'' lhave som e seriôus

         health issuesw ith h#pertension and ''HepatitisC''w hich currently m akes

         me very susceptibleto being infected w ith Covid-lg and hasseriously
                                                                         :7'      '-'''
                                                                         lo lpage
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 11 of 12 Pageid#:
                                   14251



         weakened myimmunesystem.Myfamilyhistoryhâsbeenbneotmany

          illnessesw hich are hypertension and diabetesfrom m y fatherand
                                                      '
                     ,
          m other,and Ihave Iost a grandfatherin his early 40'sfrom heart

         diseasè. Currently my grandm otherisdiabeticand hasalready Ièsta

         footto the diseaseand diabetesrun in my faM ilyaswell. Iam notthe

          same manthatwassentenced incourtyearsago.Iprayand htim blf
          beseech you to considerin granting m e this plea for Hom e Confinem ent

         w here Iw illstillhave oversightofauthoritiesto m ake sure Irem ain,

         drug free,crim e free,and a productive citizen ofsociety. The Covid-lg    .




         Coronàvirushasnotshown itselfto be prejudice to whom itinfectsànd

         kills. Iam fearfùl,knöwing the CDC criteriaforindividualsm o'
                                                                     staffected

         and infected bythe Covid-lg,m akesm e a prim e suspectw ith m y health

         condition. This m akes m e very susceptible to being infected w ith the

         virusw ith a w eakened im m une system w hich Ifearw illprevent m e from

         fighting offthe infection ofthe Coronavirus. lpray and beseech you.to

         seriously considermy hum ble plea to Hom e Cpnfinement. lam

         absolutely no threatto the public in any w ay.
Case 1:18-cr-00025-JPJ-PMS Document 1132 Filed 05/21/20 Page 12 of 12 Pageid#:
                                   14252




         Yourm osthum ble servant Irem ain




         Jam es Nicholas How ington # 21128-074

          FederalCorrectionalInstitution-Ashland

          P.O .Box 6001

         Ashland,Kentucky 41105
